 1   RODNEY J. JACOB, ESQ.
     CALVO FISHER & JACOB LLP
 2   Attorneys at Law
     259 Martyr Street, Suite100
 3
     Hagåtña, Guam 96910
 4   Telephone: (671) 646-9355
     Facsimile: (671) 646-9403
 5   Email: rjacob@calvofisher.com
 6   J. ALEXANDER LAWRENCE, ESQ.
     (pending Pro Hac Vice admission)
 7
     MORRISON & FOERSTER LLP
 8   Shin-Marunouchi Building, 29th
     Floor 5-1, Marunouchi 1-Chome
 9   Chiyoda-ku, Tokyo Japan
     100-6529
10   Telephone: 81-33-214-6522
     Facsimile: 81-33-214-6512
11
     Email: alawrence@mofo.com
12
     Attorneys for Petitioner
13   MARINA HABA

14
                                       UNITED STATES DISTRICT COURT
15
                                               DISTRICT OF GUAM
16

17
     In re: Application Pursuant to                            Misc. Case No. 1:20-mc-00025
18   28 U.S.C. § 1782 of MARINA HABA,

19                              Petitioner,                    APPLICATION FOR AN ORDER
                                                               DIRECTING MARUHAN
20               - To take discovery of -                      CORPORATION GUAM TO RESPOND
     MARUHAN CORPORATION GUAM,                                 TO DISCOVERY PURSUANT TO 28
21                                                             U.S.C. § 1782 FOR USE IN FOREIGN
                                Respondent.                    PROCEEDINGS
22

23

24               Pursuant to 28 U.S.C. § 1782, applicant Marina (née Han) Haba (“Ms. Haba”), hereby

25   applies to this Court for an order granting Ms. Haba leave to serve Maruhan Corporation Guam

26   (“Maruhan Guam”) with a subpoena attaching document requests and a deposition notice.

27               The requested relief is for the purpose of obtaining limited, but necessary, discovery in

28   connection with a pending and anticipated civil proceeding before the Kyoto District Court,

                                                           1
     tk-780399

             Case 1:20-mc-00025 Document 2 Filed 09/11/20 Page 1 of 2
 1   Japan. The Japanese litigation includes: (1) an action pending in the Kyoto District Court, that

 2   Ms. Haba’s father Chang-Woo Han (“Mr. Han”) has filed against Ms. Haba, and (2) an action

 3   that Ms. Haba intends to file against Maruhan Co. Ltd. and its CEO and Chairman, Mr. Han. This

 4   Application is based on the concurrently-filed Declaration of Ms. Haba, the Declaration of

 5   Japanese Lawyer, Chie Yakura, the Memorandum of Points and Authorities in support of this

 6   Application, and other documents filed in this matter and such other evidence and argument

 7   which may be considered by the Court.

 8               Ms. Haba’s application meets the statutory requirements of 28 U.S.C. § 1782, and the

 9   discretionary factors the Supreme Court identified in Intel Corp. v. Advanced Micro Devices, Inc.,

10   542 U.S. 241 (2004), all weigh in favor of granting the application. Importantly, the Ninth

11   Circuit has consistently recognized the liberal policy in favor of granting applications for judicial

12   assistance under Section 1782. A proposed order has been lodged with this application as Exhibit

13   A. The proposed subpoena and notice of deposition are attached to this application as Exhibits B

14   and C.

15

16   Dated: September 11, 2020                      CALVO FISHER & JACOB LLP
                                                    Attorneys for Petitioner
17                                                  MARINA HABA

18
                                                    By:            /s/
19                                                            RODNEY J. JACOB

20

21

22

23

24

25

26

27
28

                                                          2
     tk-780399

             Case 1:20-mc-00025 Document 2 Filed 09/11/20 Page 2 of 2
